Citation Nr: 0300334	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  97-22 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active duty from December 1972 to December 
1975.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 decision by the 
Baltimore, Maryland, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied a claim 
for service connection for schizophrenia.  The Board 
remanded this case to the RO in July 1998 and October 
1999.  The case was returned to the Board for further 
appellate review in November 2001.  Thereafter, the Board 
conducted additional development pursuant to its authority 
under 38 C.F.R. § 19.9(a)(2).


FINDINGS OF FACT

The veteran's psychiatric disorder, variously diagnosed as 
schizophrenia, schizo-affective disorder and atypical 
psychosis, was first manifested many years after service, 
and there is no competent medical evidence establishing 
that his acquired psychiatric disorder is causally related 
to service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active service, and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112 
(West 1991); 38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 
C.F.R. §§ 3.307(a), 3.309(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to service connection for 
an acquired psychiatric condition.  As an initial matter, 
the Board notes that the provisions of the Veterans Claims 
Assistance Act of 2000 became effective during the 
pendency of this appeal.  Among other things, this law 
requires VA to notify a claimant of the information and 
evidence necessary to substantiate a claim and includes 
other notice and duty to assist provisions.  See 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  VA has 
enacted regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).

The Court has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that 
is necessary to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001).  As part of that notice, VA shall 
indicate which portion of that information and evidence, 
if any, is to be provided by the claimant and which 
portion, if any, VA will attempt to obtain on behalf of 
the claimant.  Id.  Throughout the claims process, the RO 
has sent the veteran numerous correspondences which have 
advised him of the types of evidence and information 
needed to substantiate his claim.  By means of a Statement 
of the Case (SOC) and Supplemental Statements of the Case 
(SSOC), the RO has periodically notified the veteran of 
the evidence obtained and reviewed in denying his claim.

On April 18, 2001, the RO sent the veteran and his 
representative a letter specifically notifying them of the 
section 5103 requirements.  This letter provided notice of 
the following: the evidentiary requirements to 
substantiate a service connection claim; the general 
duties on the part of the veteran and VA in developing his 
claim; the possibility that VA would obtain a medical 
opinion if determined necessary to make a decision on his 
claim; the information and evidence still needed from the 
veteran; and when and where the veteran was to submit any 
additional evidence or information.  This letter 
specifically emphasized in bold lettering that the veteran 
was responsible for providing evidence of medical evidence 
of psychiatric treatment since discharge from service and 
evidence that his psychiatric condition was incurred in 
service.  The Board finds that VA has satisfied the notice 
requirements of 38 U.S.C.A. § 5103.

The provisions of 38 U.S.C.A. § 5103A require VA to make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  Specifically, 
VA has an obligation to make continuing efforts to obtain 
records in the possession of a Federal department or 
agency until it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West Supp. 
2001).  In this case, VA has obtained the veteran's 
service medical records, his claims information from the 
Social Security Administration (SSA), and VA clinical 
records from the Fort Howard and Baltimore, Maryland VA 
Medical Centers (VAMC).  VA has also attempted to 
ascertain whether any clinical records existed at the 
Pittsburgh, Pennsylvania VAMC.  There is no dispute that 
VA has complete records from the military, SSA and the 
Baltimore, MD VAMC.

There has been some question as to whether all of the 
veteran's VA clinical records from the Pittsburgh, PA and 
Fort Howard VAMC's have been associated with the claims 
folder.  Although the veteran did not claim psychiatric 
treatment at the Pittsburgh, PA VAMC, a VA Form 10-7131 
associated with the claims folder reported the veteran's 
VA hospitalization for treatment for "dislocated (L) 
shoulder" in October 1977.  In April 2002, the Pittsburgh, 
PA VAMC indicated having no record of the veteran's 
treatment at that facility despite a thorough search.  The 
veteran's representative acknowledged the response from 
the Pittsburgh VAMC in a December 2002 Informal Hearing 
Presentation, but had no further argument to offer.  

The veteran has also claimed mental health treatment with 
the Fort Howard VAMC since December 1975, but records 
obtained by VA only show treatment since April 1983.  VA 
has made extensive attempts to reconcile this possible 
discrepancy which was the subject of a previous Board 
remand in October 1999.  Research conducted by VA includes 
an appointment list from the Fort Howard VAMC which shows 
that the veteran first visited the Ear, Nose and Throat 
(ENT) clinic in April 1983, and that he first visited the 
Mental Hygiene Clinic (MHC) on December 20, 1983.  The 
record contains all MHC clinical records since December 
20, 1983, and review of the December 20, 1983 MHC record 
strongly suggests that it was the veteran's first 
consultation at the Fort Howard VAMC.  As noted in the 
March 1990 VA examination report, the veteran has been 
deemed a "very poor historian and claims not to remember 
dates."  Contrary to the veteran's representative's 
assertion in the October 2001 Statement in Support of 
Appeal, the clinical records from the Fort Howard VAMC do 
contain treatment records from "Dr. Russo."  On this 
record, the Board finds that it is reasonably certain that 
all VA clinical records from the Fort Howard VAMC have 
been associated with the claims folder.  In March 2000, 
the RO notified the veteran that his claimed records from 
the Fort Howard VAMC prior to December 1983 could not be 
located, and afforded the veteran the opportunity to 
obtain these records on his own.  See 38 U.S.C.A. 
§ 5103A(b)(2) (West Supp. 2001).  The Board therefore 
finds that no further duty or notice to the veteran is 
required pursuant to 38 U.S.C.A. § 5103A(b) and (c).

VA also has an obligation to assist a claimant in 
obtaining non-federal records which the claimant 
adequately identifies to VA and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b)(1) (West Supp. 2001) (emphasis 
added).  In this case, VA has been able to obtain clinical 
records from private providers of treatment, such as Key 
Point, Inc., Church Home and Hospital Centers and Edward 
Leslie Ansel, Ph. D., through documentation held by SSA 
and the Maryland Department of Human Resources Employment 
Security Administration.  These records disclose that the 
veteran had received psychotherapy by an unknown physician 
sometime in 1981, though possibly a psychotherapist named 
Dr. "Mandell."  The record also discloses the veteran's 
treatment with the Southeastern Health Center.  Throughout 
the course of this appeal, the veteran has been requested 
to identify all private providers of treatment since his 
discharge from service and authorize VA to obtain those 
records on his behalf.  By letter dated July 16, 1998, the 
RO specifically requested the veteran to either identify 
the physician who treated him in 1981 and provide VA 
authorization to obtain such records, or to obtain such 
records directly on his own.  By letter dated June 7, 
2002, the Board specifically requested the veteran's 
assistance in obtaining records from Southeastern Health 
Center.  The veteran has not responded to the VA's 
requests for information, and VA is unable to provide him 
any further assistance in obtaining private clinical 
records without his cooperation.  See Hayes v. Brown, 5 
Vet. App. 60, 68 (1993) (a claimant must cooperate by 
providing information within his/her control; If a veteran 
wishes help, he cannot passively wait for it in 
circumstances where he may or should have information that 
is essential in obtaining the putative evidence).  The 
Board, therefore, finds that the provisions of 38 U.S.C.A. 
§ 5103A(b)(1) have been satisfied.

The provisions of 38 U.S.C.A. § 5103A(d) require VA to 
obtain medical examination or opinion if necessary to make 
a decision on the claim.  In October 2001, the veteran's 
representative argued that VA opinion was necessary 
because there was no medical opinion of record addressing 
the "etiology of the veteran's condition."  The Board 
disagrees.  Service medical records demonstrate one 
instance of consultation for "anxiety reaction to 
situational stress" with a normal psychiatric examination 
upon discharge.  There is no post-service evidence of 
formal psychiatric treatment until 1981 wherein it is 
reported that the veteran obtained psychotherapy for 
emotional difficulties.  Other than lay assertions that 
the veteran's schizophrenia was incurred in service, the 
record is otherwise silent as to competent medical opinion 
as to whether the veteran's psychiatric disorder was 
incurred or aggravated in service.  Given the acute 
anxiety "reaction" in service with a negative psychiatric 
examination upon discharge, the Board finds that there is 
sufficient evidence of record to make a decision on this 
claim.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. § 1110 
(West 1991).  A psychosis which manifests itself to a 
degree of 10 percent or more within one year from 
separation from active service may be service connected 
even though there is no evidence of such disease during 
the period of service.  38 U.S.C.A. § 1133 (West 1991); 38 
C.F.R. §§ 3.307(a), 3.309(a) (2001).  Schizophrenia and 
schizoaffective disorder are forms of psychotic disorder.  
See 38 C.F.R. § 4.130, Diagnostic Codes 9201-9211 (2002).  
A personality disorder, which is not considered a disease 
or injury within the meaning of VA laws and regulations, 
is not subject to service connection.  38 C.F.R. §§ 
3.303(c), 4.9 (2002); Winn v. Brown, 8 Vet. App. 510, 516 
(1996).  

VA has defined competency of evidence as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include 
statements contained in authoritative 
writings such as medical and scientific 
articles and research reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if 
it is provided by a person who has 
knowledge of facts or circumstances and 
conveys matters that can be observed and 
described by a lay person.

38 C.F.R. §3.159(a) (2002).

The claimant bears the burden to present and support a 
claim of benefits.  38 U.S.C.A. § 5107(a) (West Supp. 
2001).  In evaluating service connection claims, the Board 
shall consider all information and lay and medical 
evidence of record.  When there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall 
give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).

The veteran had active duty from December 1972 to December 
1975.  On his Report of Medical History during his 
February 1972 induction examination, he appeared to give a 
positive response to pre-service symptoms of "Depression 
or excessive worry," but he denied a history of treatment 
for a mental condition.  At that time, he was given a 
"NORMAL" clinical evaluation of his psychiatric status.  
An April 23, 1975 record from the Mental Health 
Consultation Service (MHCS) reveals that the veteran was 
experiencing an "anxiety reaction to situational stress" 
precipitated by the questionable legality of his marriage 
to a Thai girl and his pending discharge from service.  At 
that time, his psychiatric status was described as very or 
extremely depressed with a high level of anxiety and 
tenseness, and feelings of anger and confusion.  It was 
recommended that the veteran be discharged from service 
and scheduled for a psychiatric evaluation.  On his 
separation examination in November 1975, he denied any 
complaint of psychiatric symptoms, and he was given a 
"NORMAL" clinical evaluation of his psychiatric status.

Briefly summarized, there is no evidence that the veteran 
received psychiatric treatment within one year from his 
discharge from service.  VA records indicate his admission 
to the Pittsburgh, PA VAMC in October 1977 due to a 
"dislocated (L) shoulder," but those records of treatment 
are unavailable.  An October 11, 1982 unemployment 
benefits determination by the Maryland Department of Human 
Resources Employment Security Administration references 
the fact that the veteran had been undergoing 
"psychotherapy" sometime in 1981 before quitting his job 
at Bethlehem Steel Shipyard.  The veteran has not 
responded to VA's request to identify this physician and 
authorize VA to obtain such records on his behalf.

The first documented treatment for psychiatric disability 
comes on December 20, 1983 wherein the veteran was 
referred from the Fort Howard VAMC outpatient clinic to 
the psychiatry service with a provisional diagnosis of 
"Depression."  The referral request noted that the veteran 
was being treated by an outside doctor for depression, and 
that he wished VA treatment.  His psychiatric interview 
revealed that he was undergoing "behavioral modification 
treatment" by a psychologist named "Mandell."  He reported 
being laid off from Bethlehem Steel three years previous 
due to "emotional problems."  He denied a previous history 
of hospitalizations, but reported prolonged outpatient 
treatment for "depression and interpersonal problems."  He 
indicated that his therapist was helping him obtain 
disability.  His subsequent VA clinical records note the 
veteran's interpersonal problems between himself and his 
mother as well as problems associated with his marriage to 
a prostitute while he was "on drinking and drugs."  His 
symptoms included anger outbursts, dependence, hostility, 
hallucinations, and being unmotivated to work.  He was 
given a diagnosis of schizophrenia.  It is also noted that 
the veteran was resisting "resocialization" efforts made 
by Dr. Mandell. 

In pertinent part, the veteran underwent vocational 
rehabilitation counseling at Key Point, Inc., beginning in 
1986.  His psychological assessments reflect a diagnosis 
of undifferentiated type schizophrenia.  A July 1986 
psychological evaluation by Edward Leslie Ansel, Ph. D., 
reflected the veteran's report of substance abuse which 
began in service.  An August 1986 psychological assessment 
by Vocational Counselors Jane C. Lamberger, M. Ed., and 
Jeanne C. Van Camp, B.S., noted that the veteran left his 
employment at Bethlehem Steel due to drug abuse, 
difficulties with co-workers and poor work performance.  
An April 1987 psychiatric examination by John G. Lee, 
M.D., indicated diagnoses of atypical psychosis and 
dependent personality.

In September 1987, VA received the veteran's claim for 
service connection for depression which first began in 
"June 1987."  VA neuropsychiatric examination in December 
1987 resulted in a diagnosis of schizo-affective disorder.  
A VA general medical examination report dated December 
1987 noted an additional diagnosis of dependent 
personality disorder.  VA neuropsychiatric examinations in 
March 1990 and April 1992 indicate a diagnosis of schizo-
affective disorder.  Subsequent VA clinical records 
reflect treatment for residual type schizophrenia.

At the outset, the Board notes that the veteran has met 
his burden of presenting competent evidence that he 
manifests an acquired psychiatric disorder variously 
diagnosed as schizophrenia, schizo-affective disorder and 
atypical psychosis.  These psychiatric conditions are 
subject to service connection with either competent 
evidence establishing that such disease was incurred in or 
aggravated by active service or, alternatively, with 
competent evidence establishing the manifestation of such 
disease to a degree of 10 percent or more within one year 
from his separation from active service.  38 U.S.C.A. § 
1133 (West 1991); 38 C.F.R. §§ 3.307(a), 3.309(a) (2001).  
See generally 38 C.F.R. § 4.130, Diagnostic Codes 9201-
9211 (2002).  Of note, however, the veteran's diagnosis of 
dependent personality disorder is not subject to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9 (2002); Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).

The service medical records reflect that the veteran was 
counseled on one occasion in April 1975 for an "anxiety 
reaction to situational stress" precipitated by the 
questionable legality of his marriage to a Thai girl and 
his pending discharge from service.  In service, he was 
not diagnosed with either schizophrenia, schizo-affective 
disorder and atypical psychosis.  He was discharged from 
service with a "NORMAL" clinical evaluation of his 
psychiatric status.  Within one year from his discharge 
from service, there is no medical evidence of treatment 
for any type of acquired psychiatric disorder.  Rather, 
many years following his discharge from service the 
veteran was given diagnoses schizophrenia, schizo-
affective disorder and atypical psychosis.  There is no 
competent medical evidence that his acquired psychiatric 
disorder, which was first diagnosed and treated many years 
after service, is causally related to events during his 
active service.

In this case, the veteran and several family members have 
submitted statements which allege a change in his demeanor 
following since his discharge from service. While these 
individuals are competent to describe the outwardly 
visible psychiatric symptoms of the veteran following his 
discharge from service, none are shown to be competent to 
relate these symptoms to a current diagnosis of an 
acquired psychiatric disorder nor to provide a nexus 
between the currently diagnosed psychiatric disorders to 
an in-service etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 66 Fed. Reg. 45620-45632 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §3.159)) (lay person not 
competent to speak to matters requiring training in the 
medical sciences).  These lay statements, therefore, hold 
no probative value regarding the dispositive issue in the 
case; whether the veteran's psychiatric disorder was 
incurred in or aggravated by active service or, 
alternatively, manifest to a degree of 10 percent or more 
within one year from separation from active service.

Therefore, the Board must find that the veteran's 
psychiatric disorder, variously diagnosed as 
schizophrenia, schizo-affective disorder and atypical 
psychosis, was first manifested many years after service, 
and that there is no competent medical evidence 
establishing that his acquired psychiatric disorder is 
causally related to service.  The claim for service 
connection for an acquired psychiatric disorder, 
therefore, must be denied.  Given the weight of evidence 
against the claim for service connection, the Board notes 
that the benefit of the doubt rule is not for application.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).


ORDER

Service connection for an acquired psychiatric disorder, 
to include schizophrenia, is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

